In a proceeding pursuant to article 78 of the CPLR by an inmate of the Nassau County Jail to annul respondent’s determination that petitioner shall lose seven days of “ good-time credit ”, the appeal is from a judgment of the Supreme Court, Nassau County, entered April 6, 1973, which dismissed the petition. Judgment affirmed, without costs. No opinion. Munder, Acting P. J., Martuseello, Brennan and Benjamin, JJ., concur; Shapiro, J., dissents and votes to reverse and grant the petition, with the following memorandum: In my opinion, respondent’s determination, without a hearing, to deprive petitioner of seven days of “good time” jail credit for failure to have his hair cut, is an undue curtailment of petitioner’s civil rights, particularly since petitioner infers that his religion requires that his hair be uncut.